Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a response from Steven D. Jinks on 9/10/2021.

The application has been amended as follows: 
Replace Title with --INFORMATION PROCESSING APPARATUS THAT PERFORMS INQUIRY BEFORE OUTPUTTING IMAGE--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention is directed to an “INFORMATION PROCESSING APPARATUS THAT PERFORMS INQUIRY BEFORE OUTPUTTING IMAGE” [Closest Prior Art: Nakabayashi (US-2017/014829): par 0070-0080; Hosoi (US-2010/0073733): Fig 4, par 0030-0032, 0042-0044; Petersen et al. (US-2020/0319828): par 0028, 0033, 0043-0046; Maemura et al. (US-2017/0075635): par 0096, 0100, 0130-0133, 0186, 0201; Teranoshita (US-2010/0060922): par 0129, 0142-0143, 0163-0164; Wolff et al. (US-2005/0258246): par 0040, 0046, 0065; Kato et al. (US-7,991,317): col 9, line 20-col 10, line 50].
In response to the Office Action mailed on 5/11/2022, Applicant’s request in view of the amendments/arguments have been reviewed and respectfully considered [See Applicant’s Arguments: page 4, 4th paragraph to page 5, 2nd paragraph], independent claim 1 is allowed for at least the reasons followed:
Nakabayashi in view of Hosoi, Petersen, Maemura, Teranoshita, Wolff and further in view of the prior art searched and/or cited including Kato does not teach nor render obvious the combination of limitations including “An information processing apparatus comprising a processor configured to acquire an image and information about the image that satisfies a condition, inquire with a destination whether the destination grants authorization to output of the image, and output the image responsive to the destination granting the authorization, wherein the processor is configured to output the image without performing the inquiry if present time of day falls within a specific range, the processor is configured to cause a portion of the image to be output before the authorization is received, and the processor is configured to output the image without performing the inquiry if the image was output previously” as recited in independent claim 1.
Dependent claims 2-8 and 17-18 are allowed for being dependent on allowable independent claim 1. 
Therefore, claims 1-8 and 17-18 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIYA J CATO whose telephone number is (571)270-3954. The examiner can normally be reached M-F, 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677